DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a rotor core comprising: a rotor shaft hole into which a rotor shaft is press-fitted; a first hole group provided on an outer side of the rotor shaft hole in a radial direction and having a plurality of holes arranged in a circumferential direction; a shaft holding portion provided between the rotor shaft hole and the first hole group in the radial direction; a second hole group provided on an outer side of the first hole group in the radial direction and having a plurality of holes arranged in the circumferential direction; a first annular portion provided between the first hole group and the second hole group in the radial direction; and an electromagnetic portion provided on the outer side of the second hole group in the radial direction and having a plurality of magnet insertion holes in which magnets are respectively inserted, wherein: each hole of the second hole group is arranged to intersect with an extension line of a rib formed between the adjacent holes of the first hole group; an inner peripheral wall of each hole of the second hole group includes: a first arc point and a second arc point which are located on an arc equidistant from a center of the rotor core; and a convex portion having an apex portion on an outer side further than the arc in the radial direction; and the apex portion is located between the adjacent holes of the first hole group in the circumferential direction.
Claims 2-6 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834